Exhibit FORM OF INDEMNIFICATION AGREEMENT This Indemnification Agreement (this “Agreement”) is made as of , 2009 by and between Endo Pharmaceuticals Holdings Inc., a Delaware corporation (the “Company”), and (“Indemnitee”).This Agreement supersedes and replaces any and all previous agreements between the Company and Indemnitee covering the subject matter of this Agreement. RECITALS WHEREAS, it is essential to the Company to retain and attract as directors and officers the most capable persons available; WHEREAS, capable persons have become more reluctant to serve publicly-held corporations as directors, officers or in other capacities unless they are provided with adequate protection through insurance or adequate indemnification against inordinate risks of claims and actions against them arising out of their service to and activities on behalf of the Company; WHEREAS,
